Citation Nr: 1603539	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-29 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to June 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

On the VA Form 9, the Veteran checked the box that noted that he did not want a Board hearing.  Also on the VA Form 9, he requested that the VA schedule him for a medical examination or else schedule a hearing.  In a May 2014 statement, the Veteran withdrew his request for a hearing.

This case was previously before the Board in June 2015 when it was remanded for further development.  


FINDING OF FACT

A back disability did not have its onset during active service or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Appropriate notice was provided in January 2012 prior to the initial decision in this matter.

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records and VA treatment records identified by the appellant as relevant to the appeal and for which the appellant has provided authorization for VA to obtain.  The Veteran was afforded VA medical examinations in May 2014 and November 2015.

In June 2015 the Board remanded the claim for further development.  The remand directed that the VA contact the Veteran and afford him an opportunity to identify any relevant medical records by providing dates of treatment or examinations.  The remand also directed that additional VA treatment records be obtained and associated with the claims file.  Lastly, the remand directed that the Veteran be afforded a VA examination.  The VA examiner was directed to review the entire claims file, elicit a full history from the Veteran regarding his alleged in-service symptoms and symptoms thereafter, and provide an explanation for all opinions expressed.  The examiner was directed to specifically address the September 2011 private medical opinion, the 2014 VA medical opinion, and the Veteran's competent lay statements regarding his back symptoms during and after service.

Thereafter, additional VA treatment records were obtained and associated with the claims file.  The Veteran was contacted in July 2015 and asked to provide any relevant medical records.  In August 2015, the Veteran responded to the request and indicated he received treatment at the VA Outpatient Clinic in Comerio, Puerto Rico, and the VA Medical Center (VAMC) in San Juan, Puerto Rico.  Review of the claims file reflects that records from the VA Outpatient Clinic in Comerio, Puerto Rico, and VAMC records from San Juan, Puerto Rico were obtained and associated with the claims file. 

The Veteran was afforded another VA medical examination in November 2015.  The examiner reviewed the claims file, elicited the Veteran's history regarding his alleged in-service symptoms and symptoms thereafter, and provided explanations for any opinions expressed.  The examiner reviewed the September 2011 private medical opinion, 2014 VA medical opinion, and the Veteran's lay statements regarding his symptoms during and after service. 

Therefore, based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remands.  See Dyment v. West, 1 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  In addition, certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks entitlement to service connection for a back disability.  The Veteran contends that he injured his back during service and has had ongoing pain since that time.  

Service treatment records do not reveal any complaint, diagnosis, or treatment for any back conditions.  

VA treatment records, dated May 2009, note that magnetic resonance imaging (MRI) of the lumbar spine and cervical spine were conducted.  The reason for the lumbar spine MRI was noted as weakness.  The impression of the lumbar spine was mild degenerative changes in the lower lumbar spine and a primary diagnostic code of a minor abnormality.  The impression of the cervical spine was straightening of the cervical lordosis, as may be seen with muscle spasm versus positioning.  There were multilevel degenerative changes with a primary diagnostic code of abnormality and attention needed.

A letter from a private physician, dated September 2011, stated that the Veteran had continuous strong back pain that had been getting worse.  The physician stated:

[The Veteran] presents sensation of "locking" which limits his movements and pain with range of movements.  He's not longer able to tolerate prolonged sitting or standing positions.  He cannot lift heavy things, bend, squat or crawl; climb and reaching is limited.  He does not tolerate prolonged walking or stair climbing.  He presents constant stiffness of his back with continuous muscle spasm.  He has been on oral medications with poor improvement.  

[The Veteran] injured his back while on active service as a result of lifting and carrying heavy equipment.  This puts a lot of strain at back area causing continuous spasm and inflammatory changes which in the long term can cause degenerative changes at column area.  These problems cause at the same time bad posture, loss of correct alignment and los[s] of curvature of cervical, thoracic, and lumbar lordosis, putting more stress in one side of the vertebras than the other and by consequence patient could present disc bulging and herniation; also radiculopathy and neuropathy.

The physician noted that it is more probable than not that the Veteran's back problem is service connected as secondary to his duties while in service.  

A VA gastrointestinal tract consult, dated May 2013, noted there were multilevel degenerative changes of the spine.  

A VA thoracolumbar spine examination, dated May 2014, noted that the Veteran's thoracolumbar common diagnosis was degenerative arthritis of the spine.  It noted that the diagnosis of lumbar facet joint disease was in 2009.  The Veteran alleges that pain began during service and flare-ups happened when the veteran stooped or had prolonged standing and ambulation.  The examiner noted that there was pain at the lumbar spine that could significantly limit functional ability during flare ups or when the joint is used over a period of time.  There was no evidence of weakness and there was no evidence of fatigability or incoordination at that time.  There were no flare ups during the medical evaluation.  In a separately attached opinion, the examiner indicated that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that there was no evidence in the claim folder of any back conditions.  

A VA thoracolumbar spine examination, dated November 2015, noted that the Veteran's thoracolumbar common diagnosis was degenerative arthritis of the spine.  It noted that the diagnosis of lumbar facet joint disease was in 2009.  The examiner noted that the Veteran is requesting a lumbar spine condition secondary to or aggravated by military service.  The Veteran complained of occasional low back pain which he described as pressure and a stabbing like pain sensation without irradiation.  The Veteran reported that the low back pain got worse when doing gardening or mopping the floor.  The Veteran indicated that he injured his low back area while he was in basic training in 1961.  The Veteran reported that he began complaining of low back pain in the last 4-5 years.  The Veteran built slot machines for 24 years and then he worked for 9 years as a handyman.  The Veteran retired in 2006.  The examiner noted that the service treatment records are silent regarding the claimed condition.  Additionally, private medical records and VA medical records are silent regarding any treatment for the back or the condition claimed condition within 10 years after being released from active service.  The examiner stated:

[Even though], taking in consideration Veteran lay statement that he injured his back in basic training in 1961, I consider that actual lumbar condition is less likely than not caused by or aggravated by military service.  Actual lumbar condition is more likely than not caused by normal aging process.  

It is worth to mentioned that Veteran reports that he began to complaint of low back pain during last 4-5 years.  Veteran used to work building slot machine for 24 years then he work for 9 years in Aguas Buenas Puerto Rico as a handyman.  He was retired in 2006.  Veteran last two (2) jobs required a physical demanding job in his low back area which makes Veteran prone to suffer from lumbar facet joint disease.  Actual lumbar condition is more likely than not caused by normal aging process.  

The examiner noted that the private doctor gave her medical opinion regarding the Veteran's back condition without reviewing the Veteran's medical records.

Entitlement to service connection for a back disability is not warranted.  The Board acknowledges that the Veteran currently has a back disability.  However, there is no complaint, diagnosis, or treatment for any back condition in service.  After separation from service, there is no indication of a back disability until MRI exams were conducted in May 2009.  The Veteran has not submitted any statement specifically highlighting an in service incident.  The Veteran's private doctor indicated that the Veteran hurt his back during service as a result of lifting and carrying heavy equipment.  During the Veteran's first VA examination, he alleged that his back started hurting in service.  At the second examination the Veteran alleged that he injured his back in basic training.  The Veteran has been consistent in claiming that an incident occurred in service, however, neither the private doctor or the two VA examiners can point to a specific incident.  The private doctor's report that the Veteran hurt his back as a result of lifting and carrying heavy equipment is vague.

The VA examiner in November 2015, noted that the Veteran's two occupations were physically demanding in his low back area and would make the Veteran prone to suffering from lumbar facet joint disease.  The Veteran worked on slot machines for 24 years and then worked as a handyman for 9 years.  Additionally, the VA examiner noted that the Veteran's back disability was more likely than not caused by the normal aging process.  The VA examiner noted that the private doctor gave her medical opinion without reviewing the Veteran's medical records.  The Board notes that the letter from the private doctor does not indicate whether the Veteran's medical records were reviewed and it is unclear how the VA examiner came to that conclusion.  The Board finds the letter from the private doctor to be well reasoned and thorough regarding the Veteran's current disability; however, the private doctor fails to discuss the impact of aging and the Veteran's post service occupation on his back disability.  

As the preponderance of the evidence is against a finding that the Veteran's back disability had its onset during active service or is related to his active service and it is not shown to have been manifested to a compensable degree within one year after the Veteran's separation from service, service connection for a back disability is denied.


ORDER

Service connection for a back disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


